UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6369



BERNARD GREGORY, Mr.,

                                              Plaintiff - Appellant,

          versus


PRISON HEALTH SERVICES, INCORPORATED; WILLIAM
L. WILLIAMS, MHC Warden; RUTH JOHNSON, Sgt.
MHC, A.R.P. Coordinator; JOAN HAMPSON, Ms.,
MHC Dietary Manager; ANTHONY MITCHELL, Lt.,
Corrections   Dietary   Officer,  each   named
defendant in sue, in individual & official
capacity; FRANK C. SIZER, JR., Commissioner of
Corrections,

                                             Defendants - Appellees,

          and


UNKNOWN NAMED DEFENDANTS,

                                                           Defendant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (8:05-
cv-01710-PJM)


Submitted: August 30, 2007                 Decided:   September 7, 2007


Before MICHAEL, KING and SHEDD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Bernard Gregory, Appellant Pro Se. Joseph Barry Chazen, Gina Marie
Smith, MEYERS, RODBELL & ROSENBAUM, PA, Riverdale, Maryland;
Stephanie Judith Lane-Weber, Assistant Attorney General, Baltimore
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Bernard    Gregory    appeals    the    district    court's     order

granting Defendants' motions for summary judgment and dismissing

his civil action filed pursuant to 42 U.S.C. § 1983 (2000).

Gregory alleged violation of his civil rights arising out of

medical treatment he received for a right wrist injury sustained on

September 10, 2004, claiming the medical care he received was

negligent, inadequate, and involved numerous delays, and resulted

in permanent damage to his wrist.         We conclude the district court

properly granted Defendants’ motions.

          We review de novo the district court’s adverse grant of

summary judgment, and we construe the facts in the light most

favorable to Gregory, the non-moving party.             See Laber v. Harvey,

438 F.3d 404, 415 (4th Cir. 2006) (en banc).            “Summary judgment is

appropriate    ‘if    the     pleadings,       depositions,     answers     to

interrogatories,     and    admissions    on    file,   together   with    the

affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to a judgment

as a matter of law.’”      Laber, 438 F.3d at 415 (quoting Fed. R. Civ.

P. 56(c)).    Deliberate indifference to serious medical needs of

prisoners constitutes unnecessary and wanton infliction of pain

proscribed by the Eighth Amendment.            Estelle v. Gamble, 429 U.S.

97, 104 (1976). "Deliberate indifference may be demonstrated by

either actual intent or reckless disregard." Miltier v. Beorn, 896


                                   - 3 -
F.2d 848, 851 (4th Cir. 1990).                  An Eighth Amendment violation

occurs where treatment is "so grossly incompetent, inadequate, or

excessive as to shock the conscience or to be intolerable to

fundamental fairness."          Id.

            We find Gregory’s claims subject to dismissal on the

ground that Gregory failed to allege acts or omissions sufficiently

harmful     so    as      to     demonstrate           deliberate          indifference.

Specifically, Gregory claims negligence, medical malpractice, and

disagreement with medical treatment, which claims do not support

relief under § 1983.       Estelle, 429 U.S. at 106; Wright v. Collins,

766 F.2d 841, 849 (4th Cir. 1985).               We find no facts in the record

to suggest that Defendants acted with the necessary state of mind

to support a viable § 1983 claim.                 Review of the record reveals

that Gregory was seen by medical staff the day of his injury, was

referred to an orthopaedic hand specialist in an outside emergency

room   facility    within       four     days    of        his   initial    injury,   was

ultimately provided with surgery on October 22, 2004, after less-

intrusive means of treatment failed, and was seen approximately

twenty-four      times    for     treatment           of     his   injury    (including

consultations     with     orthopaedic          and    neurological         specialists)

through    December      28,    2005.1      In        addition,     Gregory     received


       1
       That Gregory’s surgery was rescheduled twice because his
treatment was twice transferred to a different medical provider
does not support a deliberate indifference claim, and the only
evidence to support Gregory’s allegations that his injury became
worse due to Defendants’ actions or inactions are his own,

                                         - 4 -
approximately 105 physical therapy treatments beginning on November

17,   2004,   and   lasting     through   mid-November      2005.      This

uncontradicted   evidence     belies   Gregory’s   claims   of   deliberate

indifference.2

          Accordingly, we deny Gregory’s motion to dismiss, and

affirm the district court’s dismissal of Gregory’s action.               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the Court and

argument would not aid the decisional process.



                                                                    AFFIRMED




unsubstantiated allegations, which are insufficient to withstand
summary judgment. See Ash v. United Parcel Serv., Inc., 800 F.2d
409, 411-12 (4th Cir. 1986).

      2
      While Defendants also asserted that Gregory failed properly
to exhaust his administrative claims, we find that, even assuming
exhaustion, Gregory’s claims fell short of establishing deliberate
indifference to his serious medical needs protected against by the
Eighth Amendment.

                                  - 5 -